DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 18, 2020 has been entered.
Applicants' arguments, filed December 7, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicants filed a terminal disclaimer over U.S. Patents 9,943,488; 8,999,392; 8,916,206; and 8,529,954 on 6/17/2020.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions.


Claim Status
Applicants elected Group I in the reply filed on June 17, 2020. Claims 1, 3-13, 
 

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 18 recites “optionally, the balance being the optional ingredient”. The recitation is unclear whether the balance may be something other than the optional ingredient based on the use of “optionally” or whether the optionally is being used to reiterate that the optional ingredient is optional. Examiner suggests, “any balance being the optional ingredient” or similar. Claim 21 depends from claim 18 and fails to cure the deficiency. 


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-13, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lebon (WO 2010/055260 –citations to English equivalent U.S. 2011/0293729 – both references provided on IDS filed 3/6/2018). 
Lebon teaches a granulate including cores which make up 20-80wt% [0066], which support at least 45wt% GHB [0064],  from 4-8wt% binder [0067], preferably 10-45wt% coating [0068], colourings, sweeteners and flavourings [0056]. Suitable excipients include shellac as a binder [0038], carbonates as core materials [0030], Neusilin®(magnesium aluminometasilicate) as a diluent [0113]. With regard to the 
The prior art discloses the individual elements of Applicant's claimed combination but does not disclose their combination in an anticipatory fashion. Nevertheless, it would have been obvious to have made this combination because it’s a product of merely using individually known ingredients accordingly to their respective established purposes. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). Further, it would have been prima facie obvious to one of ordinary skill in the art to adjust the coating thickness to provide the desired release of the active ingredient given that the coating amount is taught to be reduced to provide the desired dilution of the active agent. Further, there is motivation to provide multiple coating layers. Accordingly, Lebon renders a coating amount of 3-6% prima facie obvious. 


Obviousness Remarks 

Applicants argue that the cores of Lebon make up 20-80% of the granulate whereas the instant claims require 15-19.42% of the solid core. Applicants submit that 
Examiner disagrees. MPEP 2144.05(I) states that approaching and similar ranges are prima facie obvious. Here, the prior art range of 20-80% approaches and is similar to the instantly recited range of 15-19.42%. The amounts are so close that one of ordinary skill in the art would expect them to have the same properties. 

Applicants argue that Lebon does not teach or suggest the coating external layer content instantly claimed of 3-6%, allowing a faster dissolution and optimum bioavailability, and maintained stability, so the rejection should be withdrawn. 
Examiner disagrees. Lebon teaches a preferred coating range of 10-45% and rationale to reduce the amount of coating in order to limit the dilution of the active agent. Thus, there is motivation of reduce the amount of coating agent from the preferred range in order to provide the desired active agent concentration.  The instant claims require only that the coating is a layer surrounding the active ingredient, the gas generator, the diluent and a layer has a surface which is the outermost surface of the coated granule. Lebon teaches a variety of suitable coatings and exemplifies coating comprising 2% to about 22% of the granules. For these reasons, the instantly recited range of 3-6% is prima facie obvious based on Lebon. Applicants alleged faster dissolution, optimum bioavailability and maintained stability appear to be arguments of counsel rather than objective evidence of non-obviousness supported by actual proof. See MPEP 716.01(c). As such, Applicants have not met their burden of providing prima facie case of obviousness. MPEP 716.02(b).   

Applicants argue that in contrast to the prior art, the instant claims require the carbonate and Neusilin® (Mg aluminometasilicate) to be “supported on the core”. 
Examiner disagrees. Applicants have not defined the core that is at the center of their argument. Thus, the core is interpreted as any solid particle. As such, the center particle of Lebon may be the core. Because it supports the other ingredients, Thus, Applicants argument is unpersuasive. 

Applicants argue that the structure of the instant claims provides unexpected stability, faster dissolution and optimum bioavailability over the dosage of Lebon. Thus, it would not have been obvious to one of ordinary skill in the art to arrive at the claimed combination. 
Examiner disagrees. As discussed above in the obviousness rejection, one of skill in the art would have found it prima facie obvious to follow the teachings of Lebon and arrive at the instant claims. Applicants may demonstrate secondary considerations through probative evidence. Such secondary considerations include unexpected results. However, Applicants have provided no probative evidence of non-obviousness and appear to be basing their alleged unexpected results entirely on arguments of council. See MPEP 716.01(c)(II) stating that attorney argument cannot take the place of evidence in the record. Accordingly, Applicants argument is unpersuasive and the rejection is maintained. 
Conclusion/Correspondence
No claims are currently allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612